F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                     FEB 12 2004
                                    TENTH CIRCUIT
                                                                 PATRICK FISHER
                                                                           Clerk

KELVIN DEXTER,

           Plaintiff - Appellee,

     and
                                                      No. 02-4122
ARTYSHA HOLSTON,                                       (D. Utah)
                                               (D.Ct. No. 2:01-CV-595 C)
           Plaintiff,

v.

FORD MOTOR COMPANY; STATE
OF UTAH; HANK GALETKA,

           Defendants,

     and

JASON BOSKO, individually;
BARRY SANNS, individually,

           Defendants - Appellants.



KELVIN DEXTER,

           Plaintiff - Appellant,

     and

ARTYSHA HOLSTON,                                      No. 02-4137
                                                       (D. Utah)
           Plaintiff,                          (D.Ct. No. 2:01-CV-595 C)
 v.

 FORD MOTOR COMPANY; STATE
 OF UTAH; JASON BOSKO,
 individually; BARRY SANNS,
 individually,

            Defendants,

      and

 HANK GALETKA,

            Defendant - Appellee.




                              ORDER AND JUDGMENT *


Before LUCERO, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
O’BRIEN, Circuit Judge.



       Jason Bosko and Barry Sanns appeal the district court’s denial of their

motions to dismiss Kelvin Dexter’s federal and state constitutional claims on the




        *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.


                                          -2-
grounds of qualified immunity (Case No. 02-4122). 1 Dexter appeals the court’s

dismissal of his similar claims against Hank Galetka (certified under Fed. R. Civ.

P. 54(b) as a final judgment) on the grounds of qualified immunity (Case No. 02-

4137). The cases are consolidated on appeal. Exercising jurisdiction under 28

U.S.C. § 1291, we reverse the district court’s order denying qualified immunity to

Bosko and Sanns, and affirm its order granting qualified immunity to Galetka on

Dexter’s federal claims. We remand to the district court with instructions to

dismiss the supplemental state claims.

      Factual Background

      Dexter alleges the following facts in his amended complaint. On December

7, 2000, Dexter was an inmate at the Utah State Prison where Galetka served as

warden. Bosko and Sanns were correctional officers at the prison. They placed

Dexter, along with eight other inmates, in a fifteen passenger van equipped with

seatbelts for transport to the Beaver County Jail. The prison had a policy that all

inmates in transport were to be seatbelted. Because the inmates were handcuffed

and shackled, they were unable to seatbelt themselves. Some of the inmates

requested to be seatbelted (Dexter did not) but Bosko and Sanns did not honor the

inmates’ requests. Galetka was aware that officers routinely failed to seatbelt


       1
        An order denying qualified immunity is immediately appealable notwithstanding
the fact a final judgment has not been entered. Mitchell v. Forsyth, 472 U.S. 511, 530
(1985); Benefield v. McDowall, 241 F.3d 1267, 1270 (10th Cir. 2001).

                                          -3-
inmates in transport, contrary to prison policy. During transport, Bosko drove,

accompanied by Sanns. Traveling south on Interstate 15, Bosko was speeding.

His attention was diverted from the highway when he reached for food or drink.

At this time, the van strayed onto the median, Bosko lost control of the van, and it

eventually rolled, ejecting Dexter. As a result of the accident, Dexter is now a

quadriplegic.

      District Court

      In his amended complaint, Dexter asserts a claim under 42 U.S.C. § 1983

alleging Galetka, Bosko and Sanns violated his rights under the Eighth

Amendment to the United States Constitution by failing to seatbelt him during the

prison transport. He also claims the three defendants violated his

rights under the Utah Constitution. All three defendants filed motions to dismiss

under Fed. R. Civ. P. 12(b)(6) on the grounds of qualified immunity.

      As to the federal claim, with respect to Bosko and Sanns, the district court

denied the motion to dismiss, concluding Dexter clearly established his Eighth

Amendment rights were violated by failure to seatbelt coupled with reckless

operation of the transport vehicle. With respect to Galetka, the district court

granted the motion to dismiss based on Dexter’s failure to allege that Galetka

knew the officers drove recklessly when transporting inmates. Based on similar




                                         -4-
reasoning, the district court denied qualified immunity for Bosko and Sanns and

upheld it for Galetka on Dexter’s state law claims.

      Standard of Review

       We review de novo the dismissal of a complaint under Rule 12(b)(6) for

failure to state a claim. Sutton v. Utah State Sch. for Deaf & Blind, 173 F.3d

1226, 1236 (10 th Cir. 1999); see also Currier v. Doran, 242 F.3d 905, 911 (10 th

Cir.) (standard of review of a 12(b)(6) dismissal on grounds of qualified immunity

is de novo), cert. denied, 534 U.S. 1019 (2001)). “[A]ll well-pleaded factual

allegations in the amended complaint are accepted as true and viewed in the light

most favorable to the nonmoving party.” Sutton, 173 F.3d at 1236. A 12(b)(6)

motion “admits all well-pleaded facts in the complaint as distinguished from

conclusory allegations.” Smith v. Plati, 258 F.3d 1167, 1174 (10 th Cir. 2001)

(quotation omitted), cert. denied, 537 U.S. 823 (2002). Dismissal is not proper

“unless it appears beyond doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.” Sutton, 173 F.3d at 1236

(quotations omitted).

      Discussion

      Qualified immunity, if established, defeats a claim because it is “an

immunity from suit rather than a mere defense to liability . . . .” Saucier v. Katz,

533 U.S. 194, 200 (quotation and emphasis omitted), remanded to 262 F.3d 897



                                         -5-
(9th Cir. 2001). Whether a defendant is entitled to qualified immunity is based on

a two-tier inquiry. First, we ask whether the facts, “[t]aken in the light most

favorable to the party asserting the injury,” demonstrate that the defendant’s

conduct violated a constitutional right. Id. at 201. Second, we inquire “whether

the right was clearly established.” Id. The plaintiff carries the burden of proof on

each tier. Albright v. Rodriguez, 51 F.3d 1531, 1534-35 (10 th Cir. 1995). If no

constitutional violation occurred, there is no need to determine whether the

constitutional right was clearly established. Saucier, 533 U.S. at 201.

      “A prison official's deliberate indifference to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S.

825, 828 (1994) (quotation omitted). Inmates must be “furnished with the basic

human needs, one of which is reasonable safety.” Helling v. McKinney, 509 U.S.

25, 33 (1993) (quotation omitted). However, “only those deprivations denying the

minimal civilized measure of life's necessities are sufficiently grave to form the

basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298

(1991) (quotation and citation omitted). Nonetheless, the Eighth Amendment

protects against “sufficiently imminent dangers as well as current unnecessary and

wanton infliction of pain and suffering . . . .” Helling, 509 U.S. at 34.

      The test for an Eighth Amendment violation has both an objective and

subjective requirement. Farmer, 511 U.S. at 834. The objective requirement is



                                          -6-
met when an inmate alleges a deprivation that is “sufficiently serious.” Id.

(quotation omitted). For a claim based on failure to insure safety, “the inmate

must show that he is incarcerated under conditions posing a substantial risk of

serious harm,” id. at 834, otherwise described as an “excessive risk to inmate

health or safety,” id. at 837, one “sure or very likely to cause serious illness and

needless suffering.” Helling, 509 U.S. at 33. As to the subjective requirement,

“deliberate indifference describes a state of mind more blameworthy than

negligence,” Farmer, 511 U.S. at 835, but “something less than acts or omissions

for the very purpose of causing harm or with knowledge that harm will result.” Id.

The test is not met “unless the official knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Id. at 837. In short, liability requires “consciousness of

a risk.” Id. at 840.

      With these principles in mind, we turn to the claims of the parties and

conclude that Dexter has failed to meet the objective requirement for an Eighth

Amendment violation. This being so, we need not examine whether Dexter has

met the subjective requirement. Also, since Dexter has failed to establish the

officers violated a constitutional right, it is not necessary to inquire whether that

right was clearly established. Saucier, 533 U.S. at 201.



                                           -7-
             (A) Bosko and Sanns

      We begin by observing that the district court incorrectly characterized

Dexter’s federal claim. According to the court, “Dexter contends that Defendants

violated his Eighth Amendment right against cruel and unusual punishment

pursuant to § 1983 when they failed to seat belt him while driving recklessly.”

(Appellant App. [02-4122] at 138.) Our review of the record, Dexter’s Answer

Brief (02-4122) and his Opening Brief (02-4137) uncovers no contention by

Dexter that failure to seatbelt, combined with reckless driving, undergirds his §

1983 claim. 2 He contends failure to seatbelt, standing alone, supports his claim.

Although Dexter does aver in his factual predicate that Bosko was speeding and

his attention was diverted from the road while he reached for food or drink, he

alleges these facts in the nature of explaining how the accident occurred–but Does

not allege reckless driving. 3 Dexter himself agrees an allegation of reckless

driving is not a part of his Eighth Amendment claim: “The district court

erroneously relied on a failure to seat belt along with reckless driving in order to

establish an Eighth Amendment violation.” (Appellant Br. [02-4137] at 6.) “[A]s



       2
        As we later discuss, Dexter alleges reckless driving only in his state claims.
       3
        We might ordinarily remand to provide Dexter an opportunity to amend his
complaint to state reckless driving as an element of his Eighth Amendment claim.
However, he did not move for an additional amendment of his complaint in the district
court, and the record and briefs are bereft of any indication Dexter advances this theory or
possesses sufficient facts to support it.

                                            -8-
argued in . . . Case No. 02-4122, the failure to seat belt [alone] deprives inmates of

reasonable safety measures and, hence, transgresses Eighth Amendment

protections.” (Id.) Accordingly, based on this record, we examine whether failure

to seatbelt, standing alone, states a constitutional violation. 4

      We first examine the objective component of the test for an Eighth Amendment

violation, i.e., whether failure to seatbelt inmates poses a substantial risk of serious

harm. We conclude it does not. We have already indicated an Eighth Amendment

claim based on failure to insure inmate safety must allege a risk that has been

variously described as “life-threatening,” Helling, 509 U.S. at 33, “sufficiently

serious,” Farmer, 511 U.S. at 834 (quotation omitted), “substantial,” id., “excessive,”

id. at 837, and “sure or very likely to cause” serious injury. Helling, 509 U.S. at 33.

These standards are not met in this case. The connection between a failure to seatbelt

and the risk of serious injury, even if arguably evident under state tort law, is

insufficient for purposes of constitutional analysis. 5 The risk of a motor vehicle


       4
         Dexter concedes that violation of an express prison policy requiring seatbelting of
inmates cannot provide the basis for establishing an Eighth Amendment violation.
(Appellant Reply Br. [02-4137] at 5.) See also Davis v. Scherer, 468 U.S. 183, 194
(1984) (“Officials sued for constitutional violations do not lose their qualified immunity
merely because their conduct violates some statutory or administrative provision.”). In a
related context (due process), the Supreme Court has held that “[t]he State may choose to
require procedures for reasons other than protection against deprivation of substantive
rights . . . but in making that choice the State does not create an independent substantive
right.” Olim v. Wakinekona, 461 U.S. 238, 250-51 (1983) (footnote omitted).
       5
        “Although a § 1983 claim has been described as a species of tort liability, it is
perfectly clear that not every injury in which a state official has played some part is

                                               -9-
accident is dependent upon a host of factors unrelated to the use of seatbelts, viz.,

vehicular condition, time of day, traffic, signage, warning lights, emergency

circumstances, weather, road conditions, and the conduct of other drivers. The

eventuality of an accident is not hastened or avoided by whether an inmate is

seatbelted. While the severity of harm should an accident occur may be exacerbated

by the failure to seatbelt, it is not directly occasioned by it and the other variables

must be included in the risk equation. Thus, we conclude a failure to seatbelt does

not, of itself, expose an inmate to risks of constitutional dimension. 6


actionable under that statute. To hold otherwise would render § 1983 and the Fourteenth
Amendment to the United States Constitution a font of tort law to be superimposed upon
whatever systems may already be administered by the States.” Norton v. Liddel, 620 F.2d
1375, 1378 (10th Cir. 1980) (quotations and citations omitted).
       6
        There has been some doubt expressed over the years as to whether the cruel and
unusual punishment clause of the Eighth Amendment regulates prison conditions at all.
“For generations, judges and commentators regarded the Eighth Amendment as applying
only to torturous punishments meted out by statutes or sentencing judges, and not
generally to any hardship that might befall a prisoner during incarceration.” Hudson v.
McMillan, 503 U.S. 1, 18 (1992) (Thomas, J., dissenting). “[L]ower courts routinely
rejected ‘conditions of confinement’ claims well into this century . . . .” Helling v.
McKinney, 509 U.S. 25, 39 (1993) (Thomas, J., dissenting). Although we recognize the
Supreme Court has extended the Eighth Amendment to remedy egregious prison
conditions, Estelle v. Gamble, 429 U.S. 97, 102 (1976), we remain mindful that “[t]he
Constitution . . . does not mandate comfortable prisons, and only those deprivations
denying the minimal civilized measure of life's necessities are sufficiently grave to form
the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991)
(quotations and citations omitted). “[B]ecause deprivations of all sorts are the very
essence of imprisonment, we made explicit the serious deprivation requirement to ensure
that the Eighth Amendment did not transfer wholesale the regulation of prison life from
executive officials to judges.” Hudson, 503 U.S. at 21-22 (emphasis omitted). “The
Eighth Amendment is not, and should not be turned into, a National Code of Prison
Regulation.” Id. at 28. It is one thing to countenance Eighth Amendment protection for

                                             -10-
      We have identified no federal case holding that failure to seatbelt an inmate,

standing alone, violates the Eighth Amendment. 7 The Supreme Court has cautioned

that a determination of the objective component of an Eighth Amendment violation

             requires a court to assess whether society considers the risk
             that the prisoner complains of to be so grave that it violates
             contemporary standards of decency to expose anyone
             unwillingly to such a risk. In other words, the prisoner must
             show that the risk of which he complains is not one that
             today's society chooses to tolerate.

Id. at 36. If state law in this circuit is any guide to contemporary standards of

decency, and we think it is, then clearly the risk of which Dexter complains is not so

grave as to amount to an Eighth Amendment violation. 8

      In three states in our circuit (Kansas, Colorado and Oklahoma), the law, other



exposure to “sufficiently imminent dangers,” Helling, 509 U.S. at 34; it is quite another,
and a step we decline to take, to extend constitutional protection to exposure to a danger
that is inchoate and only tenuously connected to state action. To do so would require us
to extend the reach of the Eighth Amendment from substantial and known risks to
indefinable ones.
       7
         In finding an Eighth Amendment violation, the district court relied on Pendleton
v. Schroeder, No. C 980791 FMS, 1998 WL 273000 (N.D. Ca. May 22, 1998). However,
in Pendleton the complaint alleged an Eighth Amendment violation based on the
combined factors of failure to seatbelt and a prison practice to transport prisoners in vans
arranged convoy-style between other law enforcement vehicles. Id. at *2. According to
the alleged practice, the convoy deliberately operated at high speed to prevent civilian
vehicles from merging into it; as a result, when the front vehicle braked unexpectedly, all
of the trailing vehicles in the convoy collided with each other in turn. Id. at *1.
       8
         We emphasize that we do not suggest the risk of serious injury from an
automobile accident is not significantly increased by failure to seatbelt. We only suggest
that failure to seatbelt, standing alone, does not pose a grave risk of serious injury.

                                             -11-
than in the case of statutorily defined minor passengers, only requires the driver and

front seat passengers to be seatbelted. 9 In Kansas, the law does not even apply to

vehicles, like the one here, designed to carry eleven or more passengers. 10 In the

remaining three states in the circuit (Utah, Wyoming and New Mexico), although the

law requires all occupants of a motor vehicle to be seatbelted, it is the driver’s

responsibility to assure only his or her own seatbelting and that of statutorily defined

minor passengers. 11 In no state in the circuit is a driver required to seatbelt rear-

compartment passengers over the age of eighteen. And although the law in each state

requires a driver to assure toddlers are secured in child-restraint seats, 12 no comparable

statutes require a driver to seatbelt inmates in transit, or any other persons, such as

handicapped individuals, otherwise incapable of seatbelting themselves. The absence

of state statutes enacted for the protection of passengers helpless to seatbelt

themselves, other than in the case of toddlers, speaks mightily to the contemporary




       9
        Kan. Stat. Ann. § 8-2503; Colo. Rev. Stat. Ann. § 42-4-237; Okla. Stat. Ann. tit.
47, § 12-417.
       10
           Kan. Stat. Ann. § 8-2502.

        Utah Code Ann. § 41-6-182 (driver must seatbelt passengers up to age sixteen);
       11

Wyo. Stat. Ann. § 31-5-1402 (driver must seatbelt passengers under age twelve); N.M.
Stat. Ann. § 66-7-372 (driver must seatbelt passengers less than eighteen).
       12
          Kan. Stat. Ann. § 8-1344(a); Colo. Rev. Stat. Ann. § 42-4-236; Okla. Stat. Ann.
tit. 47, § 11-1112; Utah Code Ann. § 41-6-182(1)(b); Wyo. Stat. Ann. § 31-5-1303; N.M.
Stat. Ann. § 66-7-369.

                                             -12-
standard of decency they might otherwise announce. 13 Moreover, there is no federal

statute mandating that the occupants of a motor vehicle, other than federal

employees, 14 be seatbelted. 15

      In the context of this uneven statutory mosaic, and out of a sense of comity, we

are loathe to say unbelted inmates are exposed to risks society chooses not to



       13
         The absence of laws requiring the seatbelting of inmates for their own protection
in the event of an accident may be due to countervailing security concerns. In
MacCaffray v. United States, No. 2:97-CV-403, 1998 WL 560047 (D. Vt. Aug. 27, 1998),
an inmate was injured in an accident while he was being transported by the U.S. Marshals
Service. There was no federal statute or regulation requiring the Marshals Service to
seatbelt inmates in transit. Instead, the decision as to whether or not to do this was left up
to individual U.S. Marshals on a district-by-district basis.

       The decision by the U.S. Marshals Service for the District of Vermont not
       to install seat belts for prisoners in its transport vehicles was made in the
       clear exercise of its judgment. Further, the decision was based upon sound
       safety concerns involving the use by prisoners of the safety belts to break
       handcuffs and escape, or any attempts to injure deputies who were fastening
       and releasing their seat belts.

Id. at *3. The district court identified no Eighth Amendment violation in the failure to
seatbelt the injured inmate. Id. at *5.
       14
         Exercising direct authority through executive order, President Clinton enunciated
a policy, inter alia, to require seatbelt use by federal employees on official business and
by persons traveling in national parks. Exec. Order No. 13,043, 62 Fed. Reg. 19,217
(Apr. 16, 1997).

        Federal law is hortatory at best, and not entirely consistent. It authorizes the
       15

Secretary of Transportation to award traffic safety grants to states with laws that forbid
operation of a motor vehicle unless the front seat passengers are seatbelted. 23 U.S.C. §
153(a). Elsewhere, it authorizes grants to implement programs to reduce highway deaths
conditioned on state laws requiring the operator to assure all passengers are seatbelted.
23 U.S.C. § 405(b)(1).

                                              -13-
tolerate. 16 As praiseworthy as buckling up may be, we hold that failure to seatbelt an

inmate does not violate the Constitution. 17 As plead, the amended complaint states a

case of negligence, at most. See Farmer, 511 U.S. at 835 (“Eighth Amendment

liability requires more than ordinary lack of due care for the prisoner's interests or

safety.”) (quotation omitted).

             (B) Galetka

      In his complaint, Dexter alleges Galetka, as warden of the state prison, knew of

the prison policy to seatbelt inmates and also knew that guards transporting inmates


       16
          The equivocal posture of state law in our circuit with respect to mandatory
seatbelting of some or all occupants of a motor vehicle is further evidenced by common
provisions limiting the evidentiary use of failure to seatbelt. See Kan. Stat. Ann. § 8-
2504(c) (inadmissible for purposes of determining comparative negligence or mitigation
of damages); Colo. Rev. Stat. Ann. § 42-4-237(7) (admissible only to prove failure to
mitigate non-economic damages); Okla. Stat. Ann. tit. 47, § 12-420 (inadmissible in any
civil action); Utah Code Ann. § 41-6-186 (inadmissible on issues of negligence, injury or
mitigation of damage); Wyo. Stat. Ann. § 31-5-1402(f) (inadmissible in any civil action);
N.M. Stat. Ann. § 66-7-373 (inadmissible to establish fault or negligence or to limit or
apportion damages). As the Utah Supreme Court has succinctly put it, a limitation like
the one expressed in § 41-6-186 “represents a pronouncement of legislative policy around
negligence and public safety.” Ryan v. Gold Cross Servs., Inc., 903 P.2d 423, 425 (Utah
1995). “We conclude that the legislature may legitimately set a public policy which
encourages seat belt use yet at the same time weigh the positive benefits of such a policy
against the severity of the penalties for noncompliance.” Id. at 428.

       17
         This case is easily distinguishable from DeSpain v. Uphoff, 264 F.3d 965, 974-75
(10th Cir. 2001) where we held that thirty-six hours’ exposure to human waste occasioned
by deliberate flooding of prison toilets stated an Eighth Amendment violation. Likewise,
the facts presented here are distinguishable from those presented in Helling, 509 U.S. at
33, where exposure to environmental tobacco smoke stated an Eighth Amendment
violation (prison officials could not “ignore a condition of confinement that is sure or
very likely to cause serious illness and needless suffering . . . .” (emphasis added)).

                                            -14-
regularly failed to honor it. Therefore, Dexter claims Galetka is liable under § 1983

for the alleged transgression of Dexter’s Eighth Amendment rights by Bosko and

Sanns. This claim fails, however, because “[a] claim of inadequate training,

supervision, and policies under § 1983 cannot be made out against a supervisory

authority absent a finding of a constitutional violation by the person supervised.”

Webber v. Mefford, 43 F.3d 1340, 1344-45 (10 th Cir. 1994). 18

             (C) State Constitutional Claims

      Dexter alleges that Bosko, Sanns and Galetka violated his rights under the cruel

and unusual punishment and unnecessary rigor provisions of the Utah Constitution, as

well as its due process clause. See Ut. Const. art. I, § 9 (“Excessive bail shall not be

required; excessive fines shall not be imposed; nor shall cruel and unusual

punishments be inflicted. Persons arrested or imprisoned shall not be treated with

unnecessary rigor.”); Ut. Const. art. I, § 7 (“No person shall be deprived of life, liberty

or property, without due process of law.”). He claims they demonstrated “reckless

intent or a deliberate indifference” (Appellant App. [02-4122] at 15) to his health and

safety by failing to seatbelt him, and that Bosko, with “reckless intent and deliberate

indifference” (id.) was speeding and distracted, resulting in an accident and injury.

      Because we conclude Bosko, Sanns and Galetka are immune from suit on



       18
          “At the outset, Appellant admits that if there were no Eighth Amendment
violation by the prison guards in this case, then Galetka, as warden[,] cannot be held
liable either.” (Appellant Br. [02-4137] at 3.)

                                             -15-
Dexter’s federal claims, we see no reason to address his state claims.

      Needless decisions of state law should be avoided both as a matter of
      comity and to promote justice between the parties, by procuring for them
      a surer-footed reading of applicable law. Certainly, if the federal claims
      are dismissed before trial, even though not insubstantial in a jurisdictional
      sense, the state claims should be dismissed as well.

United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (footnote

omitted). See also Girard v. 94th St. & Fifth Ave. Corp., 530 F.2d 66, 72 (2d Cir.)

(“[S]ince we have dismissed plaintiff's federal claims for failure to state a cause of

action, we will avoid making needless decisions of state law and, exercising our

discretion, dismiss [the] pendent state claim.”) (quotation omitted), cert. denied, 425

U.S. 974 (1976).

      Conclusion

       As to Dexter’s federal claims, we REVERSE the district court’s order denying

qualified immunity to Bosko and Sanns and AFFIRM its order awarding qualified

immunity to Galetka. We REMAND with instructions to the district court to dismiss

Dexter’s state law claims.

                                        Entered by the Court:

                                        Terrence L. O’Brien
                                        United States Circuit Judge




                                           -16-